Name: Council Decision (CFSP) 2018/1944 of 10 December 2018 repealing Decision 2010/127/CFSP concerning restrictive measures against Eritrea
 Type: Decision
 Subject Matter: European construction;  international affairs;  Africa;  defence;  international security
 Date Published: 2018-12-11

 11.12.2018 EN Official Journal of the European Union L 314/60 COUNCIL DECISION (CFSP) 2018/1944 of 10 December 2018 repealing Decision 2010/127/CFSP concerning restrictive measures against Eritrea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 December 2009, the United Nations Security Council (UNSC) adopted United Nations Security Council Resolution (UNSCR) 1907 (2009) imposing restrictive measures against Eritrea, consisting of a ban on the sale and supply to and from Eritrea of arms and related materiel. (2) On 1 March 2010, the Council adopted Decision 2010/127/CFSP ( (1)) concerning restrictive measures against Eritrea pursuant to UNSCR 1907 (2009). (3) On 14 November 2018, the UNSC adopted UNSCR 2444 (2018) terminating, with immediate effect, all UN restrictive measures against Eritrea. (4) Decision 2010/127/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/127/CFSP is hereby repealed. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI (1) Council Decision 2010/127/CFSP of 1 March 2010 concerning restrictive measures against Eritrea (OJ L 51, 2.3.2010, p. 19).